NATIONWIDE MUTUAL FUNDS Supplement dated November 18, 2011 to Currently Effective Statements of Additional Information for Nationwide Alternatives Allocation Fund Nationwide Bond Fund Nationwide Bond Index Fund Nationwide Enhanced Income Fund Nationwide Fund Nationwide Government Bond Fund Nationwide Growth Fund Nationwide International Index Fund Nationwide International Value Fund Nationwide Mid Cap Market Index Fund Nationwide Money Market Fund Nationwide S&P 500 Index Fund Nationwide Short Duration Bond Fund Nationwide Small Cap Index Fund Nationwide U.S. Small Cap Value Fund Nationwide Investor Destinations Aggressive Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Investor Destinations Moderate Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Investor Destinations Conservative Fund Nationwide Destination 2010 Fund Nationwide Destination 2015 Fund Nationwide Destination 2020 Fund Nationwide Destination 2025 Fund Nationwide Destination 2030 Fund Nationwide Destination 2035 Fund Nationwide Destination 2040 Fund Nationwide Destination 2045 Fund Nationwide Destination 2050 Fund Nationwide Destination 2055 Fund Nationwide Retirement Income Fund Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the applicable Fund’s Statement of Additional Information. Effective November 21, 2011, the information in each Statement of Additional Information is modified as follows: 1.The address to obtain copies of the Prospectuses, listed on the front cover page of the SAI, or for submitting exchange transactions, has been revised as follows: Nationwide Funds, P.O. Box 701, Milwaukee, WI 53201-0701 2.In the section “Investor Services,” the hours of operation have been changed to 9 a.m. to 8 p.m. Eastern Time (Monday through Friday). 3.Investors may no longer use fax to contact Nationwide Funds or to request exchange or redemption transactions.Reference to the telephone number for faxes that appears in “Investor Privileges” and “Investor Services” is accordingly deleted. 4. The insurance proceeds or benefits discount privilege that appears in “Reduction of Sales Charges” under the heading “Reduction of Class A and Class D sales charges” has been eliminated. 5.The following information is deleted from the section “Additional General Tax Information For All Funds”: Tax basis information. Under the Energy Improvement and Extension Act of 2008, the Fund’s Transfer Agent will be required to provide you with cost basis information on the sale of any of your shares in the Fund, subject to certain exceptions. This cost basis reporting requirement is effective for shares purchased in the Fund on or after January 1, 2012. 6.The following information is added to the section “Additional General Tax Information For All Funds”: Tax basis information.The Fund is required to report to you and the IRS annually on Form 1099-B the cost basis of shares purchased or acquired on or after January 1, 2012 where the cost basis of the shares is known by the Fund (referred to as “covered shares”) and which are disposed of after that date.However, cost basis reporting is not required for certain shareholders, including shareholders investing in the Fund through a tax-advantaged retirement account, such as a 401(k) plan or an individual retirement account, or shareholders investing in a money market fund that maintains a stable net asset value.When required to report cost basis, the Fund will calculate it using the Fund’s default method of average cost, unless you instruct the Fund in writing to use a different calculation method. In general, average cost is the total cost basis of all your shares in an account divided by the total number of shares in the account. To determine whether short-term or long-term capital gains taxes apply, the IRS presumes you redeem your oldest shares first. The IRS permits the use of several methods to determine the cost basis of mutual fund shares.The method used will determine which specific shares are deemed to be sold when there are multiple purchases on different dates at differing share prices, and the entire position is not sold at one time. The Fund does not recommend any particular method of determining cost basis, and the use of other methods may result in more favorable tax consequences for some shareholders.It is important that you consult with your tax advisor to determine which method is best for you and then notify the Fund in writing if you intend to utilize a method other than average cost for covered shares. In addition to the Fund’s default method of average cost, other cost basis methods offered by Nationwide Mutual Funds, which you may elect to apply to covered shares, include: · FIFO (First In First Out) ¾ the shares purchased first are sold first. · LIFO (Last In First Out) ¾ the shares purchased last are sold first. · High Cost ¾ the shares with the highest cost per share are sold first. · Low Cost ¾ the shares with the lowest cost per share are sold first. · Loss/Gain Utilization ¾ groups of shares (lots) are selected and sold based on generating losses first (short-term then long-term) and gains last (long-term then short-term). · Specific Lot Identification ¾ you must specify the share lots to be sold at the time of redemption.This method requires you to elect a secondary method in the event the lots you designate for redemption are unavailable.The secondary method options include first in, first out; last in, first out; low cost; high cost; and loss/gain utilization. If a secondary method is not elected, first in, first out will be used. You may elect any of the available methods detailed above for your covered shares.If you do not notify the Fund in writing of your elected cost basis method upon the later of January 1, 2012 or the initial purchase into your account, the default method of average cost will be applied to your covered shares.The cost basis for covered shares will be calculated separately from any shares purchased prior to January 1, 2012 or shares acquired on or after January 1, 2012 for which cost basis information is not known by the Fund (“noncovered shares”) you may own.You may change from average cost to another cost basis method for covered shares at any time by notifying the Fund in writing, but only for shares acquired after the date of the change (the change is prospective).The basis of the shares that were averaged before the change will remainaveraged after the date of the change. With the exception of the specific lot identification method, Nationwide Mutual Funds first depletes noncovered shares with unknown cost basis in first in, first out order and then noncovered shares with known basis in first in, first out order before applying your elected method to your remaining covered shares.If you want to deplete your shares in a different order then you must elect specific lot identification and choose the lots you wish to deplete first. The Fund will compute and report the cost basis of your Fund shares sold or exchanged by taking into account all of the applicable adjustments to cost basis and holding periods as required by the Code and Treasury regulations for purposes of reporting these amounts to you and the IRS.However the Fund is not required to, and in many cases the Fund does not possess the information to, take all possible basis, holding period or other adjustments into account in reporting cost basis information to you. Therefore shareholders should carefully review the cost basis information provided by the Fund and make any additional basis, holding period or other adjustments that are required by the Code and Treasury regulations when reporting these amounts on their federal income tax returns. Shareholders remain solely responsible for complying with all federal income tax laws when filing their federal income tax returns. If you hold your Fund shares through a broker (or other nominee), please contact that broker (nominee) with respect to reporting of cost basis and available elections for your account. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE STATEMENT OF ADDITIONAL INFORMATION FOR FUTURE REFERENCE
